Case 1:18-cv-02096-JMS-DLP Document 12 Filed 10/17/18 Page 1 of 14 PageID #: 87

UNTIED STATES) [KrsrerzT coueT
ICN

THE SOUTWERN PrsperT oF INDIA

UNETEDS STATES oF PAERICh 5.

|
| CASE NOG);
\ Res pondan’t
:

Lith= Ch solo7-6e4—

VS.

“Denne EVGENE GIDER,SR-, 1313 ~-ev- 40 0 9 GRBs DLP
: Pel, Vioner SS

 

 

   

 

"| ES ee
ood vam
| = =2e
3 YAO

sw MOO

“73 my xe

MEMsRANDUM QRTEF IN SuPPORT oF R So
_ MSTEON FoR WrseveRy

 

AnD  PROSUCTION OF
| Becuwenrs. PURSUANT TO RLLE & GoVERNING

2.% v.S.C. 8 2255

 

COMES Now the Pelitiones Donne. E. GudeR,

JR. in PRo SE , in necessity , and hereby Piles :
thie Memorandum Brief in Support of Wis. motion |

eat c Disenery. ons. Eradvekions.. Of. Documents

 

 

 

 

[bs c.8 2455 ¢
Red iene C shows. +o ne Court dhe folowing:

proceedings En ming A Yne —

 

Rule é of ne males governing 7.4 UAS.C. 8
ALSS procee dings entitles litigants to Cequest

}

oye AL
I
i
he

 
Case 41:18-cv-02096-JMS-DLP Document 12 Filed 10/17/18 Page 2 of 14 PagelD #: 88 .

_discenery process avoiloble under the Federal

| Rules of Civil Procedure ,it GooS CAUSE js .
Shown and the Court exercises its discretion
allowing, discovery . Federal Rules of Gui\

| Procedure 5 Rule 26 Ce) through 36 provides On
wide TAN GE of discover devices ovoialb\e
which includes bub is nob limited te ‘ Depositions ,
4 Production of Necumente or other Physical
morteriale 5 Prrysicar and Menta\ Exami nodions ,
Requests For Admissions and Lnterrogoteries y
Pecmisstor to Enter Upon Lond o¢ other Proper y |

(+ ter Enspection of other Prcposes. The Court

 

 

[may oppolnt Councgel for indi gent prisonels
vif NECESSAC y Por elfective utili zotion of discovery.
See 14° ULS.C. 3 ZooGAh.

al G ool’. CAUSE Sor Discovery exists under __

         

 

   

 

ool Sule 6 Co) governi ag—Sechion $2255 coses
IC“ Habeas Relic?) where specific aMeapdions.

  

 

 

 

be Sore 4 Couc\ shewed ceason to believe — _
a Wot tne Pediionec may 5 if tne Caets HOS

; fully developed le able bo demeonctrate aod |
he is ented to relief. See Harris v. -
Nelson y 394 VS. 196,99 S. CH. 1082,

 

 

 

q
Case 1:18-cv-02096-JMS-DLP Document12 Filed 10/17/18 Page 3 of 14 PagelD #: 89

LAL. Ed. 2d 194 19693 Brey ve
Gromley, BRO U.S. 899, 417 S. Et. 4793,
~ A383 L. Ed. 2d D7 CASI S Payne V. Bel\\,
BI F.Supp. 2d 967 Cw. D. Tenn. 2000),

n The Petitioner hag atboched +e this Memorandu:
Bret ia copy of on atfidayit , that is oe
: orvached te his Q ALSBS motion 5 detailing
the focts CONCEMNING the Tnellecdiveness of
be Defense Counce \ as they te lobe to Lhis/hers/
theic] Lotluce to investi ga\e the Peliiioners
-eriminal Cose Vor Possible defenses ,¥ include.
bat not limited te the ovatlalei lity of alibt
, defence ond other exculpatory evidence, Such
unprofessional ertofs ond OMISSIONS lb

, Defense Counsel congtitute Tene Wechvue

Assistance of Counsel and warrants ow

Ey idewhary. Hearing to resolve the Cachno\ - .

 

 

 

 

-dispuke. See Valentine wv. United States A839
iF Bd 325 5332-333 Chin Cie, L007),

' GeiSf8in v. United Stores, S30 F. Ba T33,
739 C&W Cir. 1003),

;
i

 
Case 1:18-cv-02096-JMS-DLP Document 12 Filed 10/17/18 Page 4 of 14 PagelD #: 90

Production o§ Decuments 5 ona Disclesuce Crom

or electronic versions of any onda o\\ emails 5

i The Peds one r seeks Leave +e Condacd Discovery y

\eters > MEMOS y OF OY Porm of COMMUNI Coton S
| From Ane United Shores Axecwey's OW ce de
Owy Def ense Counse\ and o\\ other \wSormotion :
cequested in Ve Molton ond Brief CORCETNING
Abe iwvesh aations of dais the Petitioners case.
| Produchton ond Dice lesure of nese documents
will Prone PeWreners clad \\wok Ine Was dewed
EWectine Assistance of Counsel where Defense
C ounse\ Vailed 4 investigate dhe Pelibionees
Letiminal case Yor possib\e delenses and Sor
Sailed te communicate bo the Pedtbionec all
essential elements of the charged o Pense

| against lim. See lish of od coses here %

 

 

 

comply with Fed. Re Crim, P. 5 Rate AA
and 5 iW particular ) address LWweir cole
concecns loy ENSACTAS, trek © CLD

guilty P\en is voluntary 5 CRD deSenrdonds
understands natute of charges and (3)

 

 

 

 
 

~ Case 1:18-cv-02096-JMS-DLP Document 12 Filed 10/17/18 Page 5 of 14 PagelD #91

defendans understands CONSE GUences of
Plea. “Onite a Stod\es NV: Prende | - Nena
C2006,CAA1 FID 177 Fea.

A ppx. DAD « cert den. C2006) Busy U.S.
PAR, ALT S. C+. 280,146 L. Ed,
Ld 2414.

Tria\ courts Palace +. explain Votre

of} chorge loreached defendany's wil\y
Plea see involuntory S\ vce element of
Stotute wete wever disc rssed ducing

Plea hearings 5 Cedita\ of Pactual nosis

wos Insultictentd L satisty (equi tement
trot deFendawnt under stand not vc e oF
cWarge . United Stotes Ve Lu jones - Perez.
)

C2004, CAS Tex ) 274 F, 24°219.

. Since ouil}y plea is mote than confession _

Bred admibs Laok. accused did vou OWS _ -

 

 

 

oaks, bab is admission thet accused

commi hed crime charged by him, So
thot by entering anilty Plex accused iS
Not simply stohing Yhok he did acks
described WW indichmenY bub 1S
Case 1:18-cv-02096-JMS-DLP Document 12 Filed 10/17/18 Page 6 of 14 PagelD #: 92

nd midyin | guilt of substhant}i ve climes, ,
defend ant must be instructed ivw\ open
Couct OVW nature of charge to which
Plea is oered 5 ond. p\ ex canned be
tealy voluntary unless defendan+
Possesses understanding of low iA
relosian of Gace. United Stales v.
Broce, C1789) 493 U.S, 5445109
S.Ct. 757, 402 L, Ed. 297,1999-
1 CCW Trade Geses FLW 633923.

Entey of gai\ty plea walves several —
constitutional rights and since guild y
Plea admit. oa\\ e\e ments, of criminal
charge 5 ib cannot lee teaky voluntac
unless defendant posSess underchands
of Vow aS well axS Poche »” Mencoe Ns
United Stodes CAITZ. CAS Fle)

Ay 4

‘S

 

 

 

 

 

 

AGB 214032, 0

 

. 5) Dissiick cour} commiWed plain efor

| WA Yailing te indorm defendant) of —

l charoe to which he was Pleadin
gaily 5 districh cour} Failed to ei sty

 
Case.1:18-cv-02096-JMS-DLP Document12 Filed 10/17/18 Page 7 of 14 PagelD #: 93

rok

core foiled to sabisty core objective
tray defendon’t understand nature of
charge against him, which constitutes |
violation of defendants substantial
rights.” United Stotes Ve Q uinenes
(19596, CALL Fla) 97 F Sd 473
10 FLW Fed. C 478.

6) Guilty plea iS known not ond riot

ve luntarily made when deLendont nas
been misinformed obeut critical elements.
of charged o Lense 4, even when fink
miginbormadion 1S cesul} of oppe late
courts EeErroWeous poet interpre tation
of chiminal statute - wus y auilty
plea... is Invalid witheat informing
defendant that knowledge. of...

essenrtin element of crime. United

 

 

 

 

 

 

Stobes vy, Brown C1997, CALA God
AAT fad 472 AL FLW fed CALA.

“Ordinary contd cacr princi ples aevernn
| plex agreements and Wrece must be

meeting of minds On ol\\ of its

ma .

 
Case :1:18-cv-02096-JMS-DLP Document12 Filed 10/17/18 Page 8 of 14 PagelD #.94

é@ ssendtor\ Lerms 5 including, nature |
of charge te whic defendant Ss

| Pleading guilty 5 where both parties
ore mistaken aS \s noture of charge
against defendant 5 entire agreement
1S ‘avai doted 5 if couch rules
Thoth Some provi s vov\ of plea agceem ent
iS dnwalid, i+ must discard entire
agceement wae United Stotes Ve
Bead ley C2004 > CAT Trd ) S34

F. ad B41.

— ANso see United Stabes vi Padilla-Marknezy

TOL F 2d 94D CLL YW Civ. 198595 Mitchell —
ve Mason, 2A5 F. Bd 132 Cbth Civ-, 2003)

CT The. pretrial period constitutes a Gritical

J period > Iw criminal proceed INGS because i+ a
ECV COM\ Passes C eunse.\"s Coens {itu oD nol y

 

 

 

 

 

 

 

imposed duty to investigate the case”)

 

| United S totes ve Lucker sy. 116 &F 2d 576 | . |

 

= Lo Sth Cir. , 19433 YN OThe defendant was |
denied e Mechve assistance of counsel
where his TMAeX ertenced trial attorney

did little wreshigattons Little pretrial and

3

 

 

 
Case 1:18-cv-02096-JMS-DLP Document 12 Filed 10/17/18 Page 9 of 14 PagelD #: 95

: Vio impeachment . of witnesses. ) Hovris Ve
Weed 5 44 F.3d 1432 C9 Civ., 1995)
. C A \yhough | police reports \isked approximate \y
32 persons with know ledag of the murder
and Harris teld him of others 5 Anderson
a Interviewed only lwree witnesses. He Aid
shor request ow investigator ke Welp \wherview
witnesses “In addition te finding
pee) udice Crom tadividuar deficiencies 4 Vhe
district court concluded nat She deficien-
eies i+ feand were cumulatively prejadictal®
Harris 5 853 F Supp- ok LATH. The exact
| same scenarto applies te the defendontd in
this ense ad hand.

 

| | Welense Counsel thus far has cefused 4
disclose the case. Rie Ac Petitioner or ony

 

 

 

 

| 1 © Biee and Zor previous Wefense C ounse |

_eencecming ony witnesses. and for exculpartery.
1 eM i dence dod WKS Known of £ easonrorlo\ y

| | shoulda \se Know be twe United Shores
A Vrorney's Oo Cf ice ond WNefence Counse \ , The
: Petitioner has repeatedly Ceminded SC ounse \

| correspondance Lom ‘ne United States A Morney’s

 

  

 

 
Case 1:18-cv-02096-JMS-DLP Document 12 Filed 10/17/18 Page 10 of 14 PagelD #: 96

thes the cos} of such tas kk is paid |

| parsuon> to The Criminal Sustice Net.

| Petitioner geeks disclesure of +\ne entire
cose File mw the Netense Counsel's Possessions
or reasonably could be expected te be rw
Wer Posse SSIOV\ 5 because r+ wil) provide
Petitioner with the VWELESSAS y decumewsation
which sappotts his claim of Ine Hective
Assistance of Counse\ ' Pooth +he law ond
the American BAR AssociaXion recognize
that Counse\) has a duty not + TDMPEDE
» Pelitioner’s aWempts te cha\\enge lis

Conyickron cnvid Jor sentence :

 

See 5 ABA Standard Por Crimi nal Dustice *)
od Defense Funct icns S tand ard S$ and Commentary
| C “The cesoundin 3) MESSAQE is thar defense
atts mney S 5 because. ok their a) rti mote

 

 

 

 

| Knowledge of ne trial proceedings and

Pe sgession. of ANIL GAS. tnsermadion LEGA ding wt:

 

: Pessi ble post - conviction claims 5 have .ONSVN,
olliqation tc cooperate with xhetc clients
3 \ : ay e
attempt te cho Nenge Yneire convictions - 5 |
Maxwell v. Florida , 479 U.S. 9725 9A L.

 

 

 
Case 1:18-cv-02096-JMS-DLP Document 12 Filed 10/17/18 Page 11 of 14 PagelD #: 97

Ed. 2d 41,107 S. Ch 474 C1936)
¢ e The right to e Vective ossistonce Pally
. encom passe § the clienPs rights +. clolain

i Feom trial counse \ the work file generated

‘t daring and pertaining te that client's oF

defence . C+ fucther entitles the client te —

. utilize mortecials conrained iw these Plies
in AV y preceeding ay which the adequacy a

OF trial counsel's cepresentation may be |

challenged Os Spivey vi. Zant , 433 F.

Ad 361,385 COW Gey 19820) ©

¢ Habeas Corpus Perittener is entitled te

Permer trial oorney’s P\e and the

work ~ preduct dochyine dees no apply to

. Situations in which the client seeks

access to documents or other Tangible |
things created ducing course of aterne y's on
| Cepcesentokion ) -

 

 

 

 

Le

a

;

a Pesibioner _s eeKS Ao submit} . dhe. propesed wn

. a mverco axteries ond Pre Anedion of documents ro
The decumentds being dhe leer / levers
From the United Stores A Worney’s OWree

(. and J o¢ PCEN\O Us RN etense Counse \ CONnCELWING

 

 
Casé.1:18-cv-02096-JMS-DLP Document 12 Filed 10/17/18 Page 12 of 14 PagelD #: 98

! and Jot Communications ConcemMing the

availability of on alib) defense 5 exculpatory

evidence 5 and a\\ other Brady /Giglic

imoteria\ tha Ae Couch ordered the

| Government to disclose and Vos he

| Petitioner cov hane vn (easovrable expectation

thet Hhe United States AWormeys O Mice

did in FACT make WNefense Counse\ aware

| of pursuant to Berger BSAPCN « Production

of these documenss and answels to tne

| Entercoge\ories wil) ecovide Petitioner with
| \ +he Necessary eroo} tL. Suppett his claim
| of TL neMectine Assistance of Counse\. See

| NCronte 5 ard Pacthermore Prove Prats Coiling
4, provide E Meche Assistance of Counse\ —
4 prejudiced Ane Petitioner loy denying the
| Petittener of bis. right +e present witnesses
| and evidence Aho would Ione PLOVENS Wis a

 

 

| “+” NCTURL LNNOCENCE. if provided

 

dice. Oony. ceasonalole Jrcer: See Strick land. .

- DediMoner seeks te have al\ Defense Counce\ 5
Tall, Assistant United States Athorney sy ana a\\
CC hie} ) Drag ond Violent Crime Unirs answer

nd

 

 

 
Case 1:18-cv-02096-JMS-DLP Document12 Filed 10/17/18 Page 13 of 14 PagelD #: 99

the othoched inbertogatecies CONcECNiNG the

availability of witnesses y exculpatory evidence ,

and a\\ other Brad y / G iglio mokeria\s | Yak

The Goverwmen> provided te Nefense Counse\4
who has cefused digclosuce te the Petitroner
and production and disclosure of a\\ wri then s
typed 5 electronic communication 5 and Jor ony

L other corres pendence Leow tne United Shales
_ Atdorney’s o Mice to ony and al\ NeSense
Counsel concetning morterialy requested

. herein.

Goon CR USE is shown because
production of the requested cocume nds wi \\ |

—pelablich the validity of Pebitioner*s

| i Censtitut? onal claim that Defense Counse\
ono rovided Tnethechive . Assistance. of Counse\ \by _

 

| iling +e Investigate ne Petilioners

 

   

- possible defenses o WN

 

   

 

$e. +0 /
| essential, elements. et he charged oMense.

See Cronic., Strickland y Herrig vi Wood yet. |

col.

 

 
 

~ _ ee eset

Case 1: 18-cv- /-02096- JMS- DLP Document: 12 Filed 10/17/18 Page 14 of 14 PagelD #: 100

: WHEREFORE NOW , above premises
considered y dhe Pedibionec hereby MOVES this
| Couck 4, ‘GRANT Leone 1, Condack Discovery
end Dor Producton of documents pursuony te
Rale b Co) and Ch) of Ane rules SeVECMinsy

§ ZASS proceedings -

Dene “Vhis 14 Day of Ockeber, LOAF

Res pect f u\\ y S abmitted 5

(Peo SE)
Werner Evgene Ganer, IR, PROSE
A451%93-O2 8

 

25943-0850 |

 

14

 

— Recut FDERNL CoRZECTTONNL INSTITUTION
P. ©, Box. BAO. Beaver WV,

ne nn tt co ee

 
